DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngyuan (CN109387981A) in view of Lu et al (US8876316B2).

Youngyuan discloses:
1. A backlight module (par 32-34, figs 1-2), comprising:
a back plate (11) forming a receiving cavity;
a light source (16) arranged in the receiving cavity and disposed on a bottom surface of the back plate, wherein the light source comprises at least two LED strips coupled to the back plate, the at least two LED strips comprise a plurality of first LED lamps and a plurality of second LED lamps, and the first LED lamps are disposed in a coupling area (fig 1-2);
a diffusion plate (18) arranged in the receiving cavity and disposed in a light emitting direction of the at least two LED strips; and
an optical film (19) arranged in the receiving cavity and disposed in a light emitting direction of the diffusion plate (fig 1-2).
Youngyuan does not appear to disclose:
wherein the first and second LED lamps which are at an end of the LED strips and adjacent to a coupling position has an illuminating inner diameter on the diffusion plate, and the illuminating inner diameter is greater than an edge length to the coupling position. Youngyuan does discuss mini-LED strip splicing in the “Background Technique”, and teaches that for a good effect, the 
In the same field of backlight modules, Lu discloses that the diffusion shapes A coincide with each other on the diffusion plate 13. It will be appreciated by those having ordinary skill in the art that LEDs have an illumination angle and that the spacing between adjacent LEDs should be maintained such that the illumination ranges of the two coincide. Since the spacing between adjacent LEDs at the seam may be greater than the spacing between adjacent LEDs at other locations, in order to improve the overall uniformity of the backlight and avoid dark areas at the seam, the extent of illumination of adjacent LEDs at the seam should be set to coincide as much as possible with other areas. On this basis, the extent of illumination of adjacent LEDs at the seam on the diffuser plate 18 is provided to cover the seam, i.e., the illumination inner diameter is greater than the distance from the LED at the seam to the seam, merely as a matter of routine choice depending on the actual needs.
	Modified Youngyuan discloses:
2. The backlight module as claimed in claim 1, wherein in the coupling area, an illumination angle of the first and second LED lamps is a first angle.
Modified Youngyuan does not appear to teach “wherein the threshold value is the illumination angle of the first and second LED lamps when S is equal to L; and S is an inner diameter length projected onto a diffusion film by the first LED lamp close to a coupling slit, and L is a distance between the first LED lamp close to the coupling slit and the coupling slit”
However, as shown in claim 1, both Youngyuan and Lu teach ways to improve the uniformity of light at the seam of adjacent light sources. Namely, adjusting the illumination 
Modified Youngyuan discloses:
4. The backlight module as claimed in claim 2, wherein illumination angles of the first LED lamps and the second LED lamps are both the first angles (see figures 1 and 2).
Regarding claim 9, using blue LEDs to produce white light is extremely well-known in the art and instantly obvious to a person of ordinary skill in the art.
	Regarding claim 10, placing the color conversion film on the LED side of the diffusing film is well known in the art and instantly obvious to a person of ordinary skill in the art.

Claims 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Younguan and Lu et al. as applied to claim1 above, and further in view of Lee et al. (US20190043940A1).
Modified Youngyuan does not appear to disclose the distance between sets of first and second lamps. However, in the same field of backlights, Lee discloses a tiled display device and a display device, and specifically discloses the following technical features (fig 2, par 53-59):
As shown in Figure 2, the tiled display device 100a comprises a first tiled substrate 101 and a
second tiled substrate 103, the first tiled substrate 101 having a first edge 101e and the second tiled substrate 103 having a second edge 103e.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the spacing between first LED lamps in order to increase light uniformity around the splice.
Claims 11-14 are rejected in the same manner as claims 1-4 above. Modified Youngyuan do not discuss the LED colors, but using white LEDs is also well-known in the art and instantly obvious to a person of ordinary skill in the art.
Claims 15-18 are rejected in the same manner as claims 5-8 above.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. While the prior art of record may not teach the newly added limitations in claims 2 and 12, their methods to solve the same problem of increasing light uniformity at seams between adjacent light sources renders the claimed limitation obvious to a person of ordinary .
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875